--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Settlement Agreement and Mutual General Release (“Settlement Agreement and
Mutual General Release”) is made and given by and between, SINGLE TOUCH SYSTEMS
INC., a Delaware corporation(“SITO”), SINGLE TOUCH INTERACTIVE, INC., a Nevada
corporation, doing business in California (“STI”), and SOAPBOX MOBILE, INC., a
Delaware Corporation with, by and including all Common Shareholders collectively
and individually (“SOAPBOX”). Collectively known as (the “Parties”)
 
1.           Disputes.   The Parties recognize that there are several disputes
and potential disputes among them, including but not limited to those related to
certain software, hardware equipment, furniture and fixture use and any and all
claims for payment of costs, expenses, satisfaction of contractual obligations,
legal fees, other payments, fees, interest and/or penalties (civil,
administrative, statutory or otherwise) due between the entities SOAPBOX, STI
and SITO related to any interaction between the entities, their executives and
employees claimed or provided. Additionally, disputes and potential disputes
among the parties include those that may exist between the entities,
individuals, proprietorships or combinations thereof with the exception of those
claims and obligations within an individual entity and between its own officers
and employees.
 
The Parties intend to settle, compromise, and finally resolve, upon the terms
and conditions set forth in this Settlement Agreement and Mutual General
Release, all of the disputes and potential disputes between them.
 
2.           Cash and Equity Payment.  In consideration for SOAPBOX’s agreements
and releases contained herein, SITO hereby (in addition to the other agreements
and releases given by SITO and STI herein) agrees to within ten days after
SOAPBOX executes this Agreement deliver a Cash Payment of $30,000 and 200,000
Single Touch Systems Inc. common shares in such reasonable manner as directed in
writing.
 
The securities are and will be, when issued, "RESTRICTED SECURITIES" as that
term is defined in Rule 144 (the "Rule") of the General Rules and Regulations
under the Act. Purchaser is fully aware of the applicable limitations on the
resale of the Securities.
 
3.           Perpetual Exclusive License Agreement.  In consideration for SITO
and STI’s agreements and releases contained herein, SOAPBOX hereby (in addition
to the other agreements and releases given by SOAPBOX herein) agrees to execute
and deliver with this Agreement a Perpetual Exclusive License Agreement in the
form attached hereto as Exhibit “A” for all software related to and identified
as the “Anywhere” software.
 
4.           Unanimous Consent and Approval of the SOAPBOX Common
Shareholders.  SOAPBOX hereby (in addition to the other agreements and releases
given by SOAPBOX herein) agrees to execute and deliver with this Agreement the
unanimous consent and approval of the SOAPBOX Common Shareholders in the form
attached hereto as Exhibit “B” approving this Settlement Agreement and Mutual
General Release. The unanimous consent and approval of the SOAPBOX Common
Shareholders shall also direct the Board of Directors to designate a Special
Board member and a Special Corporate Officer with the limited authority to
approve and execute this agreement for SOAPBOX and any related documents or
resolutions required to satisfy this agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
5.           Representations, Warrantees and Indemnification by SOAPBOX and the
SOAPBOX Common Shareholders.  SOAPBOX and the SOAPBOX Common Shareholders hereby
represent and warrant to SITO and STI that the signatories to this agreement are
all of the Common Shareholders of SOAPBOX and represent all of the issued and
outstanding common shares of SOAPBOX constituting all of the outstanding voting
stock of SOAPBOX. In the event that a claim is made by any individual or entity
that is not identified herein, against SITO or STI as a common Shareholder of
SOAPBOX, then the SOAPBOX signatories to this agreement shall indemnify SITO and
STI for any reasonable expenses related to resolution or the defense of those
claims.   SOAPBOX and the signatories to this agreement shall have the right to
intervene and defend any claims brought against SITO or STI by the unidentified
SOAPBOX claimant.
 
In the event any corporate action of SOAPBOX necessary to execute the conditions
and intent of this agreement fails and is not cured within fifteen days, the
entire amount of consideration paid to SOAPBOX shall be returned to SITO
including the equity or in the case where the equity is unavailable, the fair
market value of the equity as of the date of this agreement.
 
6.           Dismissals and Confirmation of Satisfaction. The Parties shall,
with execution and delivery of this Settlement Agreement and Mutual General
Release and receipt of the Consideration as described in Paragraph 2 and 3
herein, cause its counsel to execute and file any required documents dismissing
with prejudice any actions in any forum they may have initiated for claims made
against each other.
 
The Parties shall upon request make any confirmations affirming full settlement
of claims between the parties.
 
7.          Releases. SOAPBOX, and each of its current, former and future
subsidiaries, affiliates, related entities, employee benefit plans, creditors
and stockholders (for themselves and heirs, legatees, executors, administrators,
relatives, spouse, assigns and successors) and each of its and their
fiduciaries, predecessors, successors, officers, directors, stockholders,
members, agents, employees and assigns, fully and forever releases and
discharges, fully and forever releases and discharges SITO, STI and each of its
current, former and future subsidiaries, affiliates, related entities, employee
benefit plans, creditors and stockholders and each of its and their fiduciaries,
predecessors, successors, officers, directors, stockholders, members, agents,
employees and assigns (collectively, “SITO and STI Releasees”), with respect to
any and all claims, liabilities and causes of action, of every nature, kind and
description, in law, equity or otherwise, which have arisen, occurred or existed
at any time before the signing of this Settlement Agreement and Mutual General
Release.
 
SITO, STI and each of its current, former and future subsidiaries, affiliates,
related entities, employee benefit plans, creditors and stockholders and each of
its and their fiduciaries, predecessors, successors, officers, directors,
stockholders, members, agents, employees and assigns, fully and forever releases
and discharges SOAPBOX and each of its current, former and future subsidiaries,
affiliates, related entities, employee benefit plans,
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
creditors and stockholders (for themselves and heirs, legatees, executors,
administrators, relatives, spouse, assigns and successors) and each of its and
their fiduciaries, predecessors, successors, officers, directors, stockholders,
members, agents, employees and assigns (collectively, “SOAPBOX Releasees”), with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and description, in law, equity or otherwise, which have arisen,
occurred or existed at any time before the signing of this Settlement Agreement
and Mutual General Release.
 
8.           Waiver of Civil Code Section 1542.  SOAPBOX, SITO and STI expressly
waive any and all rights and benefits conferred upon them/it by Section 1542 of
the Civil Code of the State of California, which states as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
The parties agree that they will not use any substantially similar common law
principle or other federal or state statute to defeat the intent of this
Paragraph, and to that extent the parties waive any such substantially similar
common law principle.
 
9.           Release Applies To All Claims.  SOAPBOX expressly agrees and
understands that the release given pursuant to this Settlement Agreement and
Mutual General Release applies to all unknown, unsuspected, and unanticipated
claims, liabilities, and causes of action which it may have against SITO and
STI, and this release shall be fully effective even in the event that the
parties hereafter discover facts in addition to, or different from, those which
they/it (or any of them) now know or believe to be true.
 
SITO and STI expressly agree and understand that the release given by it
pursuant to this Settlement Agreement and Mutual General Release applies to all
unknown, unsuspected, and unanticipated claims, liabilities, and causes of
action which it may have against SOAPBOX, and this release shall be fully
effective even in the event that the parties hereafter discover facts in
addition to, or different from, those which they/it (or any of them) now know or
believe to be true.
 
10.           No Prior Assignment of Claims.  Each of SOAPBOX, SITO and STI
represents and warrants that they/it has not sold, assigned, conveyed, pledged,
encumbered, or otherwise in any way transferred to any person or entity any
interest in the rights, claims, or causes of action they/it is releasing in this
Settlement Agreement and Mutual General Release.
 
11.           Confidential.  Other than the fact that the matter has been
settled and as SITO may be required to disclose publically in its reports filed
with the Securities and Exchange Commission, the parties agree to keep the terms
and conditions of this Agreement confidential, and not to disseminate, publish,
discuss with or disclose the terms or conditions to third parties other than
attorneys and accountants performing services for either party;
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
provided, however, that the parties may disclose the fact and amount of
settlement to their officers, directors, affiliates, consultants and
advisers.  Except as otherwise provided, the parties agree to use their best
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration given in this Agreement.
 
12.         No Disparagement.  Each party agrees that she/it each will use
their/its reasonable best efforts to not make any voluntary statements, written
or verbal, or cause or encourage others to make any such statements that defame,
disparage or in any way criticize the reputation, business practices or conduct
of the other party.
 
13.         Entire Agreement.  This Settlement Agreement And Mutual General
Release contains the entire understanding and agreement between the parties
hereto with respect to the matters referred to herein and supersedes any and all
prior and contemporaneous commitments, undertakings and agreements, whether
written or oral.  The parties further acknowledge and agree that parol evidence
shall not be required to interpret the intent of the parties.  No other
representations, covenants, undertakings, or other prior or contemporary
agreements, whether oral or written, respecting such matters, which are not
specifically incorporated herein, shall be deemed in any way to exist or bind
any of the parties.  The parties acknowledge that each party has not executed
this Settlement Agreement and Mutual General Release in reliance on any other
promise, representation, or warranty.
 
14.         Facilitation.  Each party hereto agrees to execute and perform such
other documents and acts as are reasonably required in order to facilitate the
terms of this Settlement Agreement and Mutual General Release, and the intent
thereof, and to cooperate in good faith in order to effectuate the provisions of
this Settlement Agreement and Mutual General Release.
 
15.         This Agreement is Reasonable. The parties acknowledge that this
Settlement Agreement and Mutual General Release is reasonable, valid, and
enforceable.
 
16.         Waiver, Amendment, and Modification of Settlement Agreement and
Mutual General Release.  The parties agree that no waiver, amendment, or
modification of any of the terms and/or conditions of this Settlement Agreement
and Mutual General Release shall be effective unless in writing and signed by
all parties affected by the waiver, amendment, or modification.  No waiver of
any term, condition or default of any term of this Settlement Agreement and
Mutual General Release shall be construed as a waiver of any other term,
condition or default.
 
17.         Counterparts.  This Settlement Agreement and Mutual General Release
may be signed in counterparts and said counterparts shall be treated as though
signed as one document.  Delivery of signed counterparts electronically shall be
deemed valid delivery for all purposes.
 
18.         Attorneys’ Fees and Costs.  Each party shall be responsible for
their/its own legal fees and costs with respect to the Action and resolution
thereof, including but not limited to those incurred in connection with the
negotiation, preparation and entering into of this Settlement Agreement and
Mutual General Release.    In the event of any legal, arbitration or
administrative proceedings after the date of this Settlement Agreement and
Mutual
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
General Release with respect to any claim covered by the release provisions of
this Settlement Agreement and Mutual General Release, or with respect to
enforcement or interpretation of this Settlement Agreement and Mutual General
Release, if a party hereto is the prevailing party, she/it shall be entitled to
recover her/its reasonable attorneys fees and costs
 
19.         Venue. Any controversy or claim between the parties or any other
Releasee, including any claims for interpretation or breach of this Settlement
Agreement and Mutual General Release, shall be resolved in any court having
jurisdiction thereof in the County of San Diego, California.
 
20.         California Law.  This Settlement Agreement and Mutual General
Release and its terms shall be governed by and construed under California law.
 
21.         Representation by Counsel; No Coercion.  Each of SOAPBOX,  SITO and
STI hereby acknowledge, represent, and warrant that they/it has, in connection
with the Action and resolution thereof, been represented by, consulted with, and
advised by qualified and competent legal counsel, prior to the execution of this
Settlement Agreement and Mutual General Release.  Each party hereto hereby
agrees that they/it has read this Settlement Agreement and Mutual General
Release carefully, and understand the import and substance of each and all of
the terms set forth in this Settlement Agreement and Mutual General
Release.  Each of SOAPBOX, SITO and STI understands and agrees that if any of
the facts or matters upon which they/it now relies in making this Settlement
Agreement and Mutual General Release hereafter prove to be otherwise, this
Settlement Agreement and Mutual General Release will nonetheless remain in full
force and effect.  Each of SOAPBOX, SITO and STI is entering this agreement
voluntarily, without any coercion, and based upon their/its own judgment.
 
22.         No Presumption from Drafting.  Given that the parties have had the
opportunity to draft, review, and edit the language of this Settlement Agreement
and Mutual General Release with the assistance and advice of counsel, no
presumption for or against any party arising out of drafting all or any part of
this Settlement Agreement and Mutual General Release will be applied in any
action involving this Settlement Agreement and Mutual General
Release.  Accordingly, the parties hereby waive the benefit of any federal,
state or local law, providing that in cases of uncertainty, language of a
contract should be interpreted against the party who caused the uncertainty to
exist.  This Settlement Agreement and Mutual General Release is the product of a
negotiated, bargained for, exchange of mutual valuable consideration.
 
23.         Covenant Not To Sue.  The parties agree that they shall not
encourage, solicit, initiate, institute, commence, continue, file, or otherwise
prosecute, whether directly or indirectly, or through a third party, any action,
lawsuit, cause of action, claim, demand, or legal proceedings for or arising out
of or relating to any claim, etc. released hereby.  Notwithstanding anything
herein to the contrary, a party is allowed to commence an action to enforce the
terms of the Settlement Agreement and Mutual General Release.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
24.         Severability. This Settlement Agreement and Mutual General Release
is severable. If any portion(s) of this Settlement Agreement and Mutual General
Release is found to be unenforceable, the portion(s) shall be construed in such
a manner as will to the maximum extent possible enable such portion(s) to be
enforceable, the remaining portions of this Settlement Agreement and Mutual
General Release shall be enforced to the maximum extent possible, the
unenforceable portion will not affect the enforceability of the remaining
provisions, and the courts may enforce all remaining provisions to the extent
permitted by law.
 
25.         Effect of Settlement.  The parties each acknowledge and agree (a)
that the terms specified in this Settlement Agreement and Mutual General Release
are a full and complete compromise of matters involving disputed issues of law
and fact; (b) that neither any party’s agreement to these terms nor any party’s
statement made during the negotiations for this Settlement Agreement and Mutual
General Release shall be considered, nor shall they be, admissions by any party
hereto; and (c) that no past or present wrongdoing shall be implied or claimed
on the part of the parties to this Settlement Agreement and Mutual General
Release.
 
26.         No Admissions By Parties.  Nothing contained in this Settlement
Agreement and Mutual General Release is intended to, or shall be deemed or
construed to, be an admission by any party hereto, for any liability whatsoever,
to any or all of the parties, except as may be otherwise expressly provided for
in this Settlement Agreement and Mutual General Release.
 
27.         Time Is Of The Essence.  Time is of the essence for the performance
of each and every covenant and the satisfaction of each and every condition
contained in this Settlement Agreement and Mutual General Release.
 
 
 
 
 
 
 
 
 
 
 




 
6

--------------------------------------------------------------------------------

 
 
 

ENTITIES:                           SINGLE TOUCH SYSTEMS, INC.       a Delaware
corporation                 Date: 
     3-30-2012
    By:
/s/ James Orsini
        President, James Orsini                     SINGLE TOUCH INTERACTIVE,
INC.       a Nevada corporation                 Date:
      3-30-2012
    By:
/s/ James Orsini
        President, James Orsini                     SOAPBOX MOBILE, INC.       a
Delaware corporation                 Date: 
      3-19-2012
    /s/ Duncan  McLaren         Duncan McLaren, Director and Special Corporate
Officer                               As INDIVIDUALS and Common Shareholders of
SoapBox Mobile Inc.:                                     Date: 
      3-12-2012
    /s/ Nigel Davies         Nigel Davies, an individual and Shareholder        
                       Date: 
      3-13-2012
    /s/ Thom Hipke         Thom Hipke, an individual and Shareholder            
                  Date: 
      3-14-2012
    /s/ Don Reckles         Don Reckles, an individual and Shareholder          
                    Date: 
      3-15-2012
    /s/ Gregory Slayton         Gregory Slayton, an individual and Shareholder  
                            Date: 
      3-19-2012
    /s/ Charles Zahl         Charles Zahl, an individual and Shareholder        
                      Date: 
      3-15-2012
    /s/ Steve Lukas         Steve Lukas, an individual and Shareholder          
                    Date: 
      3-14-2012
    /s/ Daniel Flanegan         Daniel Flanegan, an individual and Shareholder  
                            Date:
       3-19-2012
    /s/ Duncan McLaren         Duncan McLaren, an individual and Shareholder  

 
 


 
7

--------------------------------------------------------------------------------

 
 